Broyles, O. J.
This is a suit upon an accepted written order to pay a
certain sum of money. The only legal defense set up in the defendant’s plea was that of failure of consideration, and the trial judge did not err in striking, on the plaintiff’s motion, the other portions of the plea.
The assignments of error other than the one dealt with above are not referred to in the brief of counsel for the plaintiff in error, and therefore are treated as abandoned.

Judgment affirmed.


Luke and Bloodworlh, JJ., concur.